Title: To John Adams from Sylvanus Bourne, 10 November 1798
From: Bourne, Sylvanus
To: Adams, John



Sir
Amstm: Novr: 10 1798—

As I was unwilling to be totally idle, I have employed some of the hours of leisure, which the deprivations of buisness has lately given me, to throw on paper a few crude observations on the existing state of Affairs between France & the UStates: a copy of the original in English I forwarded sometime past to the Secy. of State: since which, I have translated it into french with some aditions & have now the honor to inclose you a printed Copy thereof—which contains many typographical errors as it was done at a distance from this place, by one unacquainted with the french tongue—and without any one duly to correct the press: these errors you will kindly overlook—as the circumstances just related rendered them unavoidable. I feel that these few pages have no merit but what can be derived from the motive which induced them—viz. a desire to sustain my Country’s honor—and if they in any point of view receive your approbation—it will afford me great & solid satisfaction—
The public papers will have informed you of the great change which has lately taken place in the Affairs of Europe & of a nature calculated to promote the cause of good Govt. & the well being of society—
Should no intermediate employ for me in Europe present between this & next Spring I shall wish the permission of Govt. to return for a while to the UStates till the restoration of our Commerce with this Country may again call me to my public station here—Please tender my best respects to Mrs Adams & view me to be / with the most perfect Respects / & unfegned attacht Yr Obt Servt

Sylvs Bourne